              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:19-cv-00016-MR


RONALD MCCLARY,             )
                            )
              Plaintiff,    )
                            )
     vs.                    )                   ORDER
                            )
MICHAEL BUTLER,             )
                            )
              Defendant.    )
___________________________ )

      THIS MATTER comes before the Court on Defendant’s Motion to Set

Aside [D.E. 6] or, in the Alternative, Motion to Dismiss [Doc. 51] and on

Plaintiff’s Motion for Default Judgment [Doc. 53], which the Court construes

as motion for entry of default.

I.    BACKGROUND

      Pro se Plaintiff Ronald McClary (“Plaintiff”) is a North Carolina state

inmate currently incarcerated at Tabor Correctional Institution in Tabor City,

North Carolina. He filed this action on February 11, 2019, pursuant to 42

U.S.C. § 1983. [Doc. 1]. In his original Complaint, Plaintiff alleged that, on

May 14, 2018, Defendant Michael Butler, identified as an officer at Alexander

Correctional Institution (“Alexander”), violated his Eighth Amendment rights

under the U.S. Constitution when Defendant Butler sexually assaulted


        Case 5:19-cv-00016-MR Document 55 Filed 10/23/20 Page 1 of 6
Plaintiff by grabbing and squeezing Plaintiff’s testicles. [Doc. 1 at 4-5].

Plaintiff alleged that the assault caused Plaintiff “pain” and that Plaintiff was

not allowed to “go to medical” after the incident. [Id. at 5]. On April 5, 2019,

after having received the Plaintiff’s Prisoner Trust Account Statement, the

Clerk entered an Order waiving Plaintiff’s initial partial filing fee and directing

Plaintiff’s correctional facility to transmit partial payments. [Doc. 6].

      Plaintiff’s original Complaint survived initial review. [Doc. 25]. Plaintiff

filed an Amended Complaint attempting to add another Defendant. The

Court reviewed the Amended Complaint pursuant to 28 U.S.C. §§ 1915(e)

and 1915A and found that Plaintiff had failed to state a claim upon which

relief could be granted. [Docs. 31, 34]. The Court allowed Plaintiff the

opportunity to amend his Complaint to assert all the claims Plaintiff intended

to bring against all the Defendants he intended to sue. [Doc. 34]. On May

4, 2020, Plaintiff filed a Second Amended Complaint in which he named only

Michael Butler as a Defendant and essentially realleged the same facts as

in his original Complaint. [Doc. 37]. On May 26, 2020, the Court reviewed

the Second Amended Complaint under 28 U.S.C. §§ 1915(e) and 1915A and

allowed it to proceed. [Doc. 39].

      Defendant Butler waived service on July 24, 2020, making his answer

due on September 22, 2020. [See Doc. 47]. On September 22, 2020,


                                        2

        Case 5:19-cv-00016-MR Document 55 Filed 10/23/20 Page 2 of 6
Defendant filed the instant motion to set aside the Order allowing Plaintiff to

proceed without prepayment of costs and fees, requiring Plaintiff to prepay

the filing fee, or, in the alternative, to dismiss Plaintiff’s complaint. [Doc. 51].

      In support of these alternative motions, Defendant argues that, “as of

[the] date [of this motion], Plaintiff has incurred at least three strikes under

28 U.S.C. § 1915(g),” and is therefore “prohibited from proceeding in this

court in forma pauperis.” [Doc. 52 at 4]. Defendant lists seven different

cases filed by Plaintiff in the United States District Courts for the Eastern and

Middle Districts of North Carolina which were either dismissed as frivolous

or for failure to state a claim upon which relief may be granted. [Id. at 3-4].

The first of these cases was dismissed on April 27, 2016 and the remainder

were dismissed between July 22, 2019 and March 16, 2020. [Id.]. Defendant

asks the Court to “enter an order prohibiting this action [from] proceeding any

further unless and until Plaintiff prepays the fees and costs owed.” [Id.]. A

few days later Plaintiff filed a motion for default judgment claiming that

Defendant had not filed an “answer or other defenses.” [Doc. 53]. Plaintiff

also filed a response to Defendant’s pending motion. [Doc. 54].

II.   DEFENDANT’S MOTION

      Title 28, Section 1915 regards proceedings in forma pauperis, that is,

without prepayment of fees for “commencement, prosecution or defense of


                                         3

        Case 5:19-cv-00016-MR Document 55 Filed 10/23/20 Page 3 of 6
any suit, action or proceeding….” 28 U.S.C. § 1915(a)(1). Section 1915(g)

provides:

            In no event shall a prisoner bring a civil action or
            appeal a judgment in a civil action or proceeding
            under this section if the prisoner has, on 3 or more
            prior occasions, while incarcerated or detained in any
            facility, brought an action or appeal in a court of the
            United States that was dismissed on the grounds that
            it is frivolous, malicious, or fails to state a claim upon
            which relief may be granted, unless the prisoner is
            under imminent damager of serious physical injury.

28 U.S.C. § 1915(g).

      Here, Plaintiff filed this action on February 11, 2019. [Doc. 1]. At the

time, Plaintiff had one strike for the dismissal of an action in the Eastern

District, McClary v. Hargrove, 5:15-CT-3270-D, as frivolous. [See Doc. 52

at 3-4; Doc. 52-1]. Since filing the instant action, Plaintiff has “earned” at

least six more strikes. [See Doc. 52 at 4; Docs. 52-2 to 52-7]. Defendant

now asks the Court to invoke § 1915(g) to set aside the Order allowing

Plaintiff to proceed without the prepayment of fees and to “prohibit[ ] this

action [from] proceeding any further unless and until Plaintiff prepays the

fees and costs owed.” [Doc. 52 at 4]. Defendant, however, cites no authority

for such a result. Plaintiff did not earn three or more strikes until after he filed

the instant proceedings. The plain language of the statute does not support

the relief Defendant seeks here. Defendant also provides no argument in


                                         4

        Case 5:19-cv-00016-MR Document 55 Filed 10/23/20 Page 4 of 6
support of the alternatively requested dismissal of Plaintiff’s complaint. In

fact, the case law opposes such a result. See Taylor v. Grubbs, 930 F.3d

611, 617 (4th Cir. 2019) (“Courts therefore count a prisoner’s strikes as of the

date the prisoner files the complaint or appeal.”) (Citations omitted).

       While Plaintiff will certainly be prospectively precluded from filing

actions under § 1915, the Court is without authority here to grant Defendant

the relief he seeks. Defendant’s motion will, therefore, be dismissed.

III.   MOTION FOR ENTRY OF DEFAULT
       Rule 55(a) of the Federal Rules of Civil Procedure provides that the

clerk must enter the default of a party against whom judgment is sought

“[w]hen [such] party … has failed to plead or otherwise defend, and that

failure is shown by affidavit or otherwise.” Fed. R. Civ. P. 55(a).

       Here, Plaintiff moves for entry of default against Defendant on the

ground that Defendant had not answered or asserted “other defenses” by

September 22, 2020. Plaintiff states no other grounds for entry of default.1

[Doc. 53].     Although the envelope appears to have been postmarked

September 23, 2020, as noted by Plaintiff, the motion was timely filed with

the Court on September 22, 2020 and the Certificate of Service states that it



1
  In his response to Defendant’s pending motion, Plaintiff, however, asserts that the
envelope containing the copy of that motion was postmarked September 23, 2020 and,
therefore, “counsel missed the deadline” and “default should be granted.” [Doc. 54 at 2].
                                           5

         Case 5:19-cv-00016-MR Document 55 Filed 10/23/20 Page 5 of 6
was deposited with the U.S. Postal Service on the 22nd. [See id. at 2]. The

postmark bearing the date of the day immediately following the date on the

certificate of service does not refute the certificate, as the document need

only have been deposited with the USPS on the date stated. Moreover,

resolution of disputes on the merits is highly favored. See Tolson v. Hodge,

411 F.2d 123, 130 (4th Cir. 1969). Furthermore, Plaintiff has suffered no

prejudice for having possibly received Defendant’s motion one day late. The

Court will, therefore, deny Plaintiff’s motion for entry of default.

IV.   CONCLUSION

      For the foregoing reasons, Defendant’s motion to set aside the Clerk’s

order granting Plaintiff in forma pauperis status, or in the alternative to

dismiss, will be denied. Plaintiff’s motion for entry of default will also be

denied.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Defendant’s Motion to Set

Aside [D.E. 6] or, in the Alternative, Motion to Dismiss [Doc. 51] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Default

Judgment [Doc. 53] is DENIED.

                                    Signed: October 23, 2020
      IT IS SO ORDERED.




                                         6

          Case 5:19-cv-00016-MR Document 55 Filed 10/23/20 Page 6 of 6
